Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being patentable over Oouchi ( US 20120014535) in view of Craven ( US 4042779).

As to Claim 1, Oouchi teaches a microphone capsule assembly ( sound collection device having multiple a plurality of microphones), comprising: a first microphone capsule (12B) oriented to face a first direction ( X-axis as shown on Figure 2) that is parallel to a first plane ( parallel to a plane defined by housing 11, as shown on Figures ; a second microphone capsule( 12C) oriented to face in a direction opposite to the first direction ( -X axis, Figure 2) wherein a front face of the second microphone capsule ( 12C) is spaced a distance( 14L , Figure 2) from a front face of the first microphone capsule ( 12A) in the first direction ( [0041] teaches the unidirectional microphones 12A, 12B, 12C are arranged on one plane (a plane in parallel to the upper surface of the housing). Also, 5, (B) indicates an arrangement example in which the unidirectional microphone 12B is opposite to the unidirectional microphone 12C. In this case, the maximum sensitivity direction of the unidirectional microphone 12B corresponds to a left side (a direction of 0=90 degrees) of the device, and the maximum sensitivity direction of the unidirectional microphone 12C corresponds to a right side (a direction of 0=-90 degrees) of the device. Even in a case where the unidirectional microphone 12B is opposite to the unidirectional microphone 12C in this way, the directivity can be formed in arbitrary direction. [0059];  a third microphone capsule ( 12A) oriented to face in a second direction that is at a first acute angle to the first direction when measured parallel to the first plane ( directivity of microphone 12A is at 0 degrees thus making an acute angle to directivity of 12C. [0041]. However, Craven in related field ( directional microphones) teaches A microphone assembly for simulating a plurality of coincident microphones has at least four microphone units mutually disposed at the integration points of an integration rule for the surface of a sphere. In one embodiment, four such microphone units are disposed on respective faces of a regular tetrahedron. See at least abstract. Craven teaches 
 a fourth microphone capsule (12C) oriented to face in a third direction (fourth face of the tetrahedron) that is at a second acute angle to the first direction when measured parallel to the first plane (since all faces of the regular tetrahedron are equilateral triangles, all the internal angles are sixty degrees and thus acute.) wherein the third and fourth microphone capsules are spaced a distance from the front face of the first microphone capsule in the first direction, Craven teaches the tetrahedron 10 is shown for convenience of representation and it should be understood that in practice adjacent edges of the capsules 12A, 12B, 12C and 12D touch and are joined together so that if their back surfaces were extended, they would form a tetrahedron. The tetrahedron 10 is shown as enclosed within an imaginary cube 14 which provides a frame of reference. The tetrahedron 10 is orientated so that the face of the cube bounded by the corners 16, 17, 18 and 19 is at the top, the face bounded by the corners 17, 18, 22 and 21 is at the front and the face bounded by the corners 17, 16, 20 and 21 is at the left. See at least col. 2 lines 16-30 and Each of the microphone capsules 12A, 12B, 12C and 12D has a directional response of the form (1 + k cos .theta.), for example cardioid or hypercardioid, where k is a constant for each frequency. The axis of symmetry of the directional response of each microphone is perpendicular to the corresponding face of the tetrahedron 10. Thus the maximum response directions of the microphones are as follows.

    PNG
    media_image1.png
    11
    15
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    335
    519
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    11
    15
    media_image1.png
    Greyscale
See at least col. 2 lines 31-55, Figure 1. It would have been obvious to one of ordinary skill in the art to modify Oouchi to further add a fourth microphone such that the the third and fourth microphone capsules are spaced a distance from the front face of the first microphone capsule in the first direction as being placed on respective sides of a tetrahedron where all faces of the regular tetrahedron are equilateral triangles, all the internal angles are sixty degrees and thus acute, for providing output signals equivalent to the outputs which would be obtained from a plurality of coincident microphones.
As to Claim 2, Oouchi in view of Craven teaches the limitations of Claim 1, and wherein the second direction is perpendicular to the third direction, (Craven teaches the axis of symmetry of the directional response of each microphone is perpendicular to the corresponding face of the tetrahedron 10. See at least col. 2 lines 34-36 and the first direction bisects an angle formed between the second and third directions, since all faces of the regular tetrahedron are equilateral triangles, (implicit definition of 
As to Claim 3, Oouchi in view of Craven teaches the limitations of Claim 1, and wherein the first, second, third, and fourth microphone capsules are cardioid capsules, Each of the microphone capsules 12A, 12B, 12C and 12D has a directional response of the form (1 + k cos .theta.), for example cardioid. See at least Craven on col. 2 lines31-34. 
As to Claim 4, Oouchi in view of Craven teaches the limitations of Claim 1, and, wherein the first, third and fourth microphone capsules are coupled together (On Figure 1, of Craven 12c, 12D and 12B are coupled together.) 
As to Claim 5, Oouchi in view of Craven teaches the limitations of Claim 1, and regarding the following: wherein the first acute angle and the second acute angle are about 45 degrees, Craven teaches a tetrahedron 10 has four microphone capsules 12A, 12B, 12C and 12D each mounted on a respective face thereof on Figure 1 and col. 2 lines 16-18. Further, it is implicit that since all faces of the regular tetrahedron are equilateral triangles, (implicit definition of tetrahedron and Figure 1) all the internal angles are sixty degrees and thus acute. Oouchi in view of Craven does not explicitly teach wherein the first acute angle and the second acute angle are about 45 degrees. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to vary the angle within the know range of acute angle that is anywhere from 0 degrees to less than 90 degrees including 45 degrees to achieve desired directional response. 
As to Claim 7, Oouchi in view of Craven teaches the limitations of Claim 1, and regarding the following:, wherein an angle formed between the second direction and the third direction is about 90 degrees when measured parallel to the first plane, Craven teaches Craven teaches the axis of symmetry of the directional response of each microphone is perpendicular to the corresponding face of the tetrahedron 10. See at least col. 2 lines 34-36.
As to Claim 8, Oouchi in view of Craven teaches the limitations of Claim 7, and regarding the following: wherein the first acute angle and the second acute angle are about 45 degrees, Craven teaches a tetrahedron 10 has four microphone capsules 12A, 12B, 12C and 12D each mounted on a respective face thereof on Figure 1 and col. 2 lines 16-18. Further, it is implicit that since all faces of the regular tetrahedron are equilateral triangles, (implicit definition of tetrahedron and Figure 1) all the internal angles are sixty degrees and thus acute. Oouchi in view of Craven does not explicitly teach wherein the first acute angle and the second acute angle are about 45 degrees. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to vary the angle within the know range of acute angle that is anywhere from 0 degrees to less than 90 degrees including 45 degrees to achieve desired directional response. 
2.	Claims 12-15 are rejected under 35 U.S.C. 103 as being patentable over Craven et al. (US 20100142732A1, Figures 8-10) in view of Craven et al. (US 20100142732A1, Figures 6-7), hereinafter “Craven’732. 

As to Claim 12, Craven’732 teaches a microphone capsule assembly ( a sound capture device , abstract) , comprising: a first pair of microphone capsules ( pair 81 on one face of cube as shown on Figure 8) disposed in a first plane; a second pair of microphone capsules disposed in a second plane that is parallel to and spaced a distance from the first plane, wherein the first pair of microphone capsules comprises: a first microphone capsule oriented to face in a first direction that is parallel to the first plane; and a second microphone capsule oriented to face in a direction that is opposite to the first direction, and a front face of the second microphone capsule is spaced a distance from a front face of the first microphone capsule in the first direction, as on Figure 8 and 9 [0113] FIG. 8 shows an arrangement that uses cuboidal symmetry, each of twelve capsules 81 being mounted `above` an edge of the cube 80 with its axes of symmetry perpendicular to a radial line from the centre of the array to the capsule and also perpendicular to the edge. FIG. 9 shows a similar arrangement in which each capsule 91 has its axis of symmetry parallel to the edge of the cube 90, i.e. with a `twist` of 90.degree.. Proceeding as above we derive a matrix A.sup.T.A and we find that the arrangement of FIG. 8 is `blind` to the second-order harmonics R and U, while the arrangement of FIG. 9 is blind to S, T and V. With a different assumed orientation of the underlying cube with respect to the x, y and z axes, the details of which harmonics cannot be `seen` would be different, but it remains true that neither of the two arrangements is able to retrieve a full set of five linearly-independent second-order harmonics. Regarding the following : the second pair of microphone capsules comprises: a third microphone capsule oriented to face in a second direction that is at a first acute angle to the first direction when measured parallel to the second plane; and a fourth microphone capsule spaced a distance from the third microphone capsule in the second plane and oriented to face in a third direction that is at a second acute angle when measured parallel to the second plane and perpendicular to the second direction, Craven teaches FIG. 9 shows a similar arrangement in which each capsule 91 has its axis of symmetry parallel to the edge of the cube 90, i.e. with a `twist` of 90.degree and on Figure 10, each capsule 101 disposed with reference to the cube 100 has been given a clockwise twist, when viewed from the exterior of the array (or counterclockwise when viewed from the centre), by an angle sin.sup.-1(3/5))=tan.sup.-1( ( 2/3), i.e. 39.2.degree. degrees approximately.[0114], thus teaching acute angle. Regarding the following: and the first direction bisects an angle formed between the second and third directions, Craven teaches in a different orientation as shown on Figures 6 and 7, on [0112] the capsules 61 are orientated so that each has its axis perpendicular to the corresponding edge of the tetrahedron 60. Useful variants are obtained by rotating each capsule about its radial line so that is axis is still tangential. Applying a twist of 90.degree. in this way, each capsule's axes will be parallel to the corresponding edge of the tetrahedron. The effect of this change on the matrix A.sup.T.A is to reverse the signs of the `6 5` terms. Between these two extremes, we can consider an arrangement with a twist of 45.degree. for example clockwise when viewed from the centre of the array or counterclockwise when viewed from the exterior... Thus, with a twist of 45.degree., A.sup.T provides a pseudo-inverse of A that allows signals corresponding to all first order harmonics and three of the five second harmonics to be retrieved. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the capsule arrangements as shown in two different symmetrical arrangements (Figures 8-10) and (Figures 6, 7) to 
As to Claim 13, Craven’732 teaches the limitations of Claim 12, and wherein the first, third and fourth microphone capsules are coupled together (capsules 81, Figure 8 [0113]) 
As to Claim 14, Craven’732 teaches the limitations of Claim 12, and wherein an angle formed between the second direction and the third direction is about 90 degrees when measured parallel to the first plane, FIG. 9 shows a similar arrangement in which each capsule 91 has its axis of symmetry parallel to the edge of the cube 90, i.e. with a `twist` of 90.degree. [0113, Figure 9)
As to Claim 15, Craven’732 teaches the limitations of Claim 12, and wherein the first acute angle and the second acute angle are about 45 degrees, [0112] Figure 6 and 7 teaches Between these two extremes, we can consider an arrangement with a twist of 45.degree. for example clockwise when viewed from the centre of the array or counterclockwise when viewed from the exterior... Thus, with a twist of 45.degree. A.sup.T provides a pseudo-inverse of A that allows signals corresponding to all first order harmonics and three of the five second harmonics to be retrieved.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




1.	Claim(s) 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oouchi ( US 20120014535).
As to Claim 19, Oouchi teaches a microphone capsule assembly ( sound collection device having multiple a plurality of microphones), comprising: a first microphone capsule (12C, Figures 1-4) disposed on a first plane and oriented to face in a first direction ( X-axis as shown on Figure 2 parallel to a plane defined by housing 11, as shown on Figures 1 and 2) that is at a first acute angle to a second direction when measured parallel to the first plane ( as shown on Figure 4 reproduced below); a 
a second microphone capsule (12B) disposed on the first plane and oriented to face in a third direction ( See the Figure 4 below) that is at a second acute angle to the second direction when measured parallel to the first plane( See at least Figure 4 and 

    PNG
    media_image3.png
    505
    755
    media_image3.png
    Greyscale

 ( [0041] teaches the unidirectional microphones 12A, 12B, 12C are arranged on one plane (a plane in parallel to the upper surface of the housing). Also, 5(B) indicates an arrangement example in which the unidirectional microphone 12B is opposite to the unidirectional microphone 12C. In this case, the maximum sensitivity direction of the unidirectional microphone 12B corresponds to a left side (a direction of 0=90 degrees) of the device, and the maximum sensitivity direction of the unidirectional microphone 12C corresponds to a right side (a direction of 0=-90 degrees) of the device. Even in a case where the unidirectional microphone 12B is opposite to the unidirectional microphone 12C in this way, the directivity can be formed in arbitrary direction. 
As to Claim 20, Oouchi teaches the limitations of Claim 19 and wherein the first direction (See the labeled figure 4 reproduced in Claim 19) is perpendicular to the third direction (the angle formed between 12C and 12 B is 90 degrees), and the second direction (see figure 4 labeled above) bisects an angle formed between the first and third directions. 
Allowable Subject Matter
Claims 6, 9-11, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SUNITA JOSHI/Primary Examiner, Art Unit 2651